On rehearing.

The following opinion was filed June 18, 1928:
Doerfler, J.
In this case this court granted a rehearing to ,the plaintiffs. On the motion for rehearing and on the rehearing it was urged by counsel for the plaintiffs that under sec. 102.09 (4a) of the Statutes it becomes necessary on the part of the claimant to establish dependency by a preponderance of the evidence, before the Commission can order an award. Such was the holding in Wisconsin Drainage Co. v. Industrial Comm. 161 Wis. 42, 152 N. W. 460. The test as there laid down as a basis for an award consists of the inquiry as to whether the surviving parents are losers in respect to their dependency for support by the incidents of thé industry. In the case of Milwaukee B. Co. v. Wiecki, 173 Wis. 391, 181 N. W. 308, the law as laid down in the *168Wisconsin Drainage Co. Case, supra, was reaffirmed. Both o£ these cases were decided under the statutes as they existed prior to 1923. In the year above referred to, sec. 2394— 9 (4c) was renumbered and amended, and said statute when so renumbered became known as sec. 102.09 (4a). Before the amendment the statute read as follows:
“In case the deceased employee leaves no one wholly dependent upon him for support, but one or more persons partially dependent therefor, the death benefit shall not exceed four times the amount devoted by deceased, during the year immediately preceding his death, to the support of such dependents and shall be apportioned according to the percentage that the amount devoted by the deceased to the support of such person or persons, for the year immediately prior to the accident, bears to the average annual earnings of the deceased. Where, by reason of minority, sickness, or other causes during such year, the foregoing basis is unfair or inadequate, the death benefit shall be such sum as the commission may determine to be fair and just, considering the death benefits allowed in other cases where such untoward causes do not exist.”
After the amendment it reads as follows:
“In case the deceased employee leaves no one wholly dependent upon him for support, but one or more persons partially dependent therefor, the death benefit shall be such sum as the commission shall determine to represent fairly and justly the aid to support which the dependent might reasonably have anticipated from the deceased employee but for the accident, considering their physical surroundings and conditions. The aggregate benefits in such case shall not exceed twice the average annual earnings of the deceased; but, if the deceased has contributed to the support of such dependents during the year immediately preceding his death, and if four times such contributions shall exceed twice the average annual earnings of the deceased, then the aggregate benefit may exceed twice the average annual earnings of the deceased, but shall not exceed four times such contributions. In no event shall the aggregate benefits in such case excqed the amount which would accrue to a person solely and wholly dependent. Where there is more than one partially *169dependent the weekly benefit shall be apportioned according to their relative dependency. The term ‘support’ as used in this section shall include contributions to the capital fund of the dependents, for their necessary comfort.”
On June 3, 1924, an opinion was handed down in the case of Wisconsin Mut. L. Co. v. Industrial Comm., reported in 184 Wis. 203, 199 N. W. 221. In that case it was held that:
“. . . Dependency exists only when the amount contributed by a minor child the preceding year exceeds the cost of his support for such year. . '. . The workmen’s compensation law was enacted for the purpose of in a measure making good the present financial losses and future losses for a limited time based upon present losses. Where there are no present losses there can be no award for future losses. . . . Present dependency must be shown before any provision of the compensation act can be invoked. In this case, under the rule adopted by this court in Milwaukee B. Co. v. Wiecki, 173 Wis. 391, 181 N. W. 308, there was no present financial loss to the parents and therefore the compensation act does not apply to the case at all.”
In the case of Thunder Lake L. Co. v. Industrial Comm. 188 Wis. 418, 206 N. W. 177, the rule laid down by this court in the Wisconsin Mut. L. Co. Case, supra, was adhered to and reaffirmed. ..
With the rulings of the court hereinbefore referred to, construing the statute involved as it existed both before and after the 1923 amendment, we may definitely conclude that under the law of this state the following propositions are firmly established: First, that partial dependency is not presumed; second, that it must be proven by a fair preponderance of the evidence; and third, that as a prerequisite to the granting of an award, dependency must be shown. In order that dependency may be found, it is necessary to affirmatively show by the preponderance of the evidence that during the year preceding the accident there has been contributed to the alleged dependents an amount in excess of the employee’s cost of support.
*170The Commission based the yearly earnings of the employee upon his earnings during the week preceding his death, which were $12.50. The record does not disclose a finding based upon his actual earnings during the year preceding the accident. Under these circumstances, the statute was not complied with as construed by this court. The mother testified that during the year preceding the accident the deceased earned from $8 to $8.50 per week, and that he earned during vacation the sum of $12 per week, and that he delivered all of his earnings to her, which were used for the family support. The father, however, testified that his son’s contributions amounted to about $200 per year. Under these circumstances there was left undetermined the question of actual dependency as required by the foregoing decisions of this court. The Commission then proceeded to compute the award, and inasmuch as the deceased employee had earned the sum of $12.50 during the week immediately preceding the accident, that figure was taken as the basis of his yearly earnings. By proceeding in that manner in its computation to determine the award, the Commission evidently construed the statute as amended in 1923. It had before it the evidence, which reflected the physical surroundings and conditions. It appeared that this young man was approximately seventeen years of age, was in-good physical health, weighed about 175 pounds, and was equipped with a fair high school education. As we construe the statute, we are of the opinion that the construction placed upon it by the Commission is entirely warranted, and that to hold otherwise would result in emasculation of the statute itself.
The method of computation of the award is not in conflict with the case of Wisconsin Mut. L. Co. v. Industrial Comm., supra, wherein it is said: “The workmen’s compensation law was enacted for the purpose of in a measure making good the present financial losses and future losses for a limited time based upon present losses.”
*171The statute reads: “Death benefits shall be such sum as the commission shall determine to represent fairly and justly the aid to support which the dependent might reasonably have anticipated from the deceased employee but for the accident.” How could it be said, under the facts and circumstances in this case, that the anticipation based upon the then existing conditions would not warrant a satisfactory inference that the dependent might reasonably have anticipated, but for the accident, a contribution of $12.50 per week?
Anticipation refers to the future. Under the statute it must be based upon all the facts and circumstances existing at the time of the accident.
By the Court. — The former judgment of this court entered herein is vacated and set aside. The judgment appealed from is reversed, and the cause remanded with directions to transmit the record to the Commission to find whether or not dependency existed, as required under the decisions of this court above referred to.